699 N.W.2d 303 (2005)
MOORE
v.
PRESTIGE PAINTING.
No. 127475.
Supreme Court of Michigan.
July 14, 2005.
SC: 127475, COA: 249924.
On order of the Court, the application for leave to appeal the October 12, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the decision of the Court of Appeals. The first sentence of MCL 418.331(b) confers conclusive dependency only upon a child who was living with the parent at the time of the parent's death. We REMAND this matter to the Worker's Compensation Appellate Commission to determine whether plaintiff met her burden of proving that her daughter is the child of the decedent, and if so, whether the daughter is conclusively presumed dependent under any other provision of MCL 418.331(b).
We do not retain jurisdiction.